
	
		II
		110th CONGRESS
		2d Session
		S. 3510
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit the Board of Governors of the Federal Reserve
		  System from making funds available at a discount rate to private individuals,
		  partnerships, and corporations.
	
	
		1.Repeal of discount authority
			 for private firmsSection 13
			 of the Federal Reserve Act (12 U.S.C. 343) is amended by striking the third
			 undesignated paragraph (relating to discounts for individuals, partnerships,
			 and corporations).
		
